Exhibit 10.15 Effective as of 11/11/10 SUMMARY OF ANNUAL NON-MANAGEMENT DIRECTOR COMPENSATION I. Board Members (Other than the Chairman) A. Annual Cash Compensation Annual Cash Retainer: $ 80,000 Additional Cash Retainer for Chairman of Audit Committee:$ 20,000 Additional Cash Retainer for Chairs of Compensation Committee, Corporate Social Responsibility Committee, Nominating and Corporate Governance Committee, Science and Technology Committee and Strategy and Finance Committee:$ 10,000 B. Equity Compensation Annual equity grants are made upon the recommendation of the Compensation Committee. II. Chairman of the Board A. Annual Cash Compensation Annual Cash Compensation (in lieu of annual retainer):$250,000 B. Equity Compensation Annual equity grants are made upon the recommendation of the Compensation Committee. III. Travel Expenses Directors are reimbursed for reasonable out-of-pocket expenses incurred in attending meetings.
